DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Oxford University Innovation Limited application filed with the Office on 5 March 2020.

Claims 1-5, 7, 8, 11, 13, 18-20, 22, 25, and 28-33 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 5 March 2020, is acknowledged and has been entered.
Priority
The instant application is the US National Stage Application of International Patent Application, PCT/GB2018/052642, filed on 17 September 2018.  Said International Patent Application claims priority to a United Kingdom Patent Application, GB 1714928.7, filed on 15 September 2017.  Therefore, the instant application has an effective filing date of 15 September 2017.

Drawings
The drawings are objected to because the insets shown in Figure 4a, 5a, 6, and 15 are not clearly visible; and, Figures 9A-9E are not clearly visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Claims 1-5, 7, 8, 11, 13, 18-20, 22, 25, and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for biofluid samples, does not reasonably provide enablement for any other type of sample, e.g., wastewater, environmental sample, solid sample, or gaseous sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The instant independent claims 1 and 30 recite “a sample”, which is not given an explicit definition within the instant application.  Under the Broadest Reasonable Interpretation, “a sample” would be given its plain meaning, which encompasses a number of different media and/or states of matter.  Therefore, as only biofluid samples are supported by the instant specification, the claims do not cover the full scope of the term “sample”.  All other pending claims ultimately depend on either claims 1 or 30, and are rejected for the same reason.

Claims in View of the Prior Art
The limitations of instant claims 1 and 30 are not taught or suggest by any prior art references.  The closest prior art reference to the instant claims is a US Patent Application Publication to Stanford, Jr., et al. (US 2004/0092004 A1; hereinafter, “Stanford”).  Stanford disclose a sensor for the detection of organisms, wherein the sensor comprises a substrate; at least one pair of electrodes; a sol gel matrix comprising at least one enzyme; at least one reactant; and at least one transducer material; wherein (a) an organism expresses an enzyme on the surface of the sensor; (b) the enzyme catalyzes a reaction of the reactant of the sensor; (c) the product according to process step (b) catalytically reacted by said enzyme of the sensor; (d) the products of process step ( c) modulate at least one property of the transducer material; and (e) the modulated property is measured (Abstract).  Further, Stanford teaches the expressed enzyme (8) may be cytochrome oxidase ([0047]).  However, Stanford does not explicitly teach a compound that can be converted by cytochrome c oxidase from a reduced state to an oxidized state, as required by both independent claims 1 and 30.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795  
12 August 2022